MEMORANDUM **
Alan David Tikal appeals from the district court’s judgment and challenges his bench-trial conviction and 288-month sentence for 11 counts of mail fraud, in violation of 18 U.S.C. § 1341, and one count of engaging in monetary transactions in criminally derived property, in violation of 18 U.S.C. § 1957. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Tikal’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. Tikal has filed a pro se supplemental opening brief. The government has not filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED. Tikal’s pending pro se motions are DENIED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.